DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14 of U.S. Patent No. 10,705,574 (‘574 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 8 and 15 of the instant application are commensurate in scope with Claims 1, 7 and 14 of the ‘574 Patent.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, applicant claims “a second hinge component secured with the first segment.”  Looking at for example applicant’s Figure 1, being that the first segment is claimed as comprising the keyboard, the first segment reasonably must be 102b.  As such, it does not appear that anything that may be considered a “second hinge component” is secured with the first segment.  
Additionally, applicant claims “a third hinge component secured with the second segment and the panel.”  Based upon the other limitations in the claim, it appears that the third hinge component is element 120c.  It is not entirely clear from the drawings that the third hinge component 120c is secured with the second segment 102a.  At least in some embodiments 120c is elevated above the second segment 102a.  Furthermore, it is unclear what distinction can be made between the third hinge component 120c and the panel 104 (See Figures 2 and 8, for example).  They appear to be the same element though here are claimed to be “secured” with each other.  Not to help matters the specification does not reference the various hinge components as first, second and third.  
Lastly, applicant claims “wherein rotation of the first hinge component within the panel.” This may be a typographical error. But looking at applicant’s specification and figures 
For purposes of examination the claim will be interpreted as best understood to be consistent with applicant’s specification and drawings. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 11 and 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kiple et al. (US Publication 2016/0239053).  
In re Claim 1, Kiple discloses an accessory device suitable for use with a portable electronic device 102, the accessory device comprising: a first segment (i.e. front portion of base 104) comprising a keyboard and a touch pad 112; a second segment (i.e. some rear portion of base 104) coupled with the first segment, the second segment comprising a hinge assembly 260/262; and a panel 114 coupled with the hinge assembly, the panel positioned by the hinge assembly such that when the panel carries the portable electronic device 102, the first segment lacks contact with the portable electronic device (the first segment may begin right at the location the keyboard 112 begins, See Figure 1A).  
In re Claims 2 and 9, Kiple discloses a magnet (See Figure 2A) carried by the panel 114, the magnet configured to magnetically couple with a device magnet (See Figure 5B) of the portable electronic device 102.  

In re Claim 5, Kiple discloses wherein the hinge assembly 260/262 extends from the second segment.  See Kiple, Figure 3.
In re Claims 7 and 14, Kiple discloses wherein the panel 114 is configured to place the portable electronic device 102 over the keyboard 112.  Kiple, Figure 1A. 
In re Claim 8, Kiple discloses an accessory device suitable for use with a portable electronic device 102, the accessory device comprising: a first segment (i.e. front portion of base 104) comprising a keyboard 112 and a touch pad; a second segment (i.e. some rear portion of base 104) coupled with the first segment, the second segment defining an opening (See Figure 2B); a hinge assembly 260/262 carried by the second segment; and a panel 114 coupled to the hinge assembly, wherein: a first position comprises the panel located in the opening (Figure 1C), and a second position comprises the panel 114 external to the opening by the hinge assembly (Figure 1A), and in the second position, the panel is configured to carry and suspend the portable electronic device over the first segment (Figure 1A).  
In re Claim 11, Kiple discloses wherein the first position (Figure 1C) comprises the hinge assembly 260/262 positioned in the opening and the panel 114 covering the hinge assembly.  
In re Claim 13, Kiple discloses wherein when the panel 114 carries the portable electronic device 102, the first segment lacks contacts with the portable electronic device. See Kiple, Figure 1A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiple et al. (US Publication 2016/0239053) in view of Chen (US Publication 2013/0279141).
In re Claims 3 and 10, Kiple discloses the limitations as noted above, and further discloses a second hinge component 262. However, Kiple does not explicitly disclose a second hinge component coupled with the first hinge component.  However, Chen discloses a first hinge component 13 coupled with a panel 10 and a second hinge component 17 coupled with the first hinge component.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a plurality of hinge components, like that disclosed in Chen, with the apparatus as otherwise disclosed in Kiple so as to improve the ergonomics of the apparatus.  
In re Claim 15, Kiple discloses an accessory device suitable for use with a portable electronic device 102, the accessory device comprising: a first segment (i.e. front portion of base 104) comprising a keyboard and a touch pad 112; a second segment (i.e. some rear portion of base 104) coupled with the first segment; a panel 114 configured to receive the portable electronic device 102; and a hinge assembly 260/262 coupled with the second segment, the hinge assembly comprising: a first hinge component 260 secured with the second 
However, Kiple does not explicitly disclose a third hinge component, wherein rotation of the first hinge component causes the second hinge component and the third hinge component to move away from the second segment and place the panel over the first segment.  However, Chen discloses a plurality of hinge components, wherein rotation of a first hinge component 17 causes a second hinge component 13 and a third hinge component 10 to move away from a second segment and place a panel 10 over a first segment 21.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a plurality of hinge components, like that disclosed in Chen, with the apparatus as otherwise disclosed in Kiple so as to improve the ergonomics of the apparatus.  	In re Claim 16, Kiple discloses a magnet (See Figure 2A) carried by the panel 114, the magnet configured to magnetically couple with a device magnet (See Figure 5B) of the portable electronic device 102.  
In re Claim 18, Chen discloses a fourth hinge component 16 secured with the second and a fifth hinge component 12 secured with the fourth hinge component and the third hinge component 10.  
In re Claim 19, Kiple discloses wherein when the panel 114 carries the portable electronic device 102, the first segment lacks contact with the portable electronic device (Figure 1A, wherein the first segment may be exactly where the keyboard 112 begins).    
In re Claim 20, Kiple discloses wherein the panel 114 is configured to place the portable electronic device 102 over the keyboard 112.  Kiple, Figure 1A.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiple et al. (US Publication 2016/0239053) in view of Ting (US Patent 7,983,035).
In re Claims 6 and 12, Kiple discloses the limitations as noted above, but does not explicitly disclose electrical contacts.  However, Ting discloses a panel 42 comprising an electrical contact 43 configured to electrically coupled with a portable electronic device 70.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided an electrical contact, like that disclosed in Ting, with the apparatus as otherwise disclosed in Kiple so as to allow for electrical communications and charging between the portable electronic device and the accessory device.  	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiple et al. (US Publication 2016/0239053), Chen (US Publication 2013/0279141) and further in view of Ting (US Patent 7,983,035).
In re Claim 17, Kiple in view of Chen discloses the limitations as noted above, but do not explicitly disclose electrical contacts.  However, Ting discloses a panel 42 comprising an electrical contact 43 configured to electrically coupled with a portable electronic device 70.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided an electrical contact, like that disclosed in Ting, with the apparatus as otherwise disclosed in Kiple so as to allow for electrical communications and charging between the portable electronic device and the accessory device.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADRIAN S WILSON/Primary Examiner, Art Unit 2841